887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jonah L. GANT, Plaintiff-Appellant,v.Otie JONES, Warden;  Defendant-Appellee,Fowler, Lt.;  Sweat, Sgt., Defendants.
No. 89-5219.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1989.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge.*

ORDER

2
Jonah L. Gant, a Tennessee prisoner proceeding pro se and in forma pauperis, appeals the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Gant alleged that he was transferred from Tennessee State Prison to Brushy Mountain State Prison without the opportunity to meet the reclassification board;  that he was not afforded a hearing before being placed in Involuntary Administrative Segregation;  that he was housed in a "punishment cell" for two weeks without justification and that he requested and was denied psychological treatment.


4
The district court ultimately dismissed all of Gant's claims for being untimely, for failure to state a claim, or upon entry of summary judgment.


5
Upon review, we find no error.  Gant's complaint that he was denied procedural due process is barred by the statute of limitations.  The district court did not abuse its discretion by setting aside an entry of default against defendant Otie Jones.  Gant's access to the courts was not restricted.  Gant did not present evidence sufficient to withstand a motion for summary judgment.  Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation